From:            kmotley@motleylegal.com
To:              Kyle Moore; Jasmyne Baynard; Ann Wirth; Kiley Zellner; Kate Knowlton; milo@ascendcounsel.co
Subject:         Deposition List for Plaintiffs
Date:            Monday, September 13, 2021 6:08:10 PM


Hello Kyle,

Please note for your review a list of some of the depositions that we need to schedule. We wanted to give you this list
before our conversation this week. We look forward to speaking.

1) Kathy Causier - Continued
2) Jeffrey Farina
3) George Schimmel
4) Joseph Lewandowski
5) Christopher McAtee
6) Sgt. Pavlik
7) Captain Morrison
8) Shane Wrucke - Continued
9) Dominick Ratkowski - Continued
10) Dennis McBride - Continued
11) Luke Vetter - Continued
12) Martin Keck - Continued
13) Barry Weber - Continued
14) Joseph Roy - Continued
15) Jalil Ali
16) Wauwatosa Common Council Members (June 2020 - October 13, 2020)
17) Alan Kesner
18) Hanna Kolberg
19) Dominic Leone
20) Victor Plantinga
21) Danielle Basil
22) Dana Cichy
23) James Archambo - CONTINUED
24) Robyn Bloczynski
25) Richard J. Baker
26) Brian Zalewski
27) Kurt Svatek
28) Katie Gierach
29) James Wood
30) Cory Wex
31) John Milotzky
32) James Short
33) WPD Chief James MacGillis
34) Chief Jim Case
35) Jennifer Farina
36) Harrison Miller
37) Joseph Mensah
38) Howard Bacon III
39) Steven Sment
40) David Shamsi
41) Ted Engelken
42) Michael Schultz
43) Joshua Dale

Non Wauwatosa Depositions

1)   Governor Tony Evers
2)   Maggie Gau
3)   Mayor Tom Barrett
4)   General Knapp
5)   FBI Robert Botsch
6)   Waukesha County Sherrif's Eric Severson
7)   Brookfield Chief of Police James P. Adlam
8)   Milwaukee County Sherriff Earnell Lucas
9)   West Allis Chief of Police Patrick Mitchell


            Case 2:20-cv-01660-NJ Filed 09/21/21 Page 1 of 2 Document 71-2
10) Christin Berges - Marquette
11) William Jessup
12) Craig Sarnow
13) DA Kent Lovern
14) DA John Chisholm
15) Chief of Police Oak Creek Steve Anderson
16) Brookfield Property Retail Group Board of Directors
17) Mayor John Antaramian
18) Chief Daniel Miskinis
19) Francesco Mineo

-- Warm Regards,

Kim

Kimberley Cy Motley, Esq.
C.E.O. / Founding Partner
Motley Legal Services
Afghan Mobile : 93 (0) 788 887 887
International Number : 1 (704) 765 - 4887
U.A.E. Tel : 971 (0) 561 442 175
US Mobile : 1 (704) 763-5413
motleylegal.com
____________________________________________________________________________________________________

This is a transmission from Motley Legal Services and Motley Consulting International and may contain information
which is privileged, confidential, and protected by the attorney-client or attorney work product privileges and is intended
solely for the use of the individual(s) to whom it is addressed. If you are not the addressee, note that any disclosure,
copying, distribution, or use of the contents of this message is prohibited. If you have received this transmission in error,
please telephone or email the sender immediately and delete the original message and any copy of it from your computer
system. If you have any questions concerning this message, please contact the sender.




           Case 2:20-cv-01660-NJ Filed 09/21/21 Page 2 of 2 Document 71-2
